DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 05/14/21 has been entered. Claims 1 and 3 have been amended, and claims 2 and 10 have been cancelled. Claims 1, 3-9, and 11-15 are addressed in the following office action.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 6, 9, 11, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matthews (US 4,306,570), cited in previous office action.
Regarding claim 1, an invention relating to rotating cutting device, Matthews discloses (Figs. 1-3) a contra-rotatable cutting assembly capable of cutting occlusive material from within a body lumen [Note, Matthews divulges that different length and diameters tubes and cutters may easily coupled, hence an appropriately sized device can be inserted into a vessel to cut an occlusion (Col. 4, lines 18-24 & Col. 6, lines 37-39)], said cutting assembly comprising: a rotatable housing (10, 22, 24, 26) [Note, the housing is considered rotatable because user can physically rotate in hand when using] having a distal end (at 12), an opposing proximal end (at 26) and a lumen extending between the distal and proximal ends [i.e. interior of element 10 and element 22], said housing configured to rotate about a longitudinal axis (A, see annotated figure below) in a first direction; and a rotatable cutter head (16) positioned 
.
 
    PNG
    media_image1.png
    626
    282
    media_image1.png
    Greyscale


Regarding claim 9, Matthews discloses the cutting assembly of claim 1. Matthews further discloses (Fig. 1) wherein said distal end of said housing has a cutting surface or edge (12) configured to excise or shear occlusive material upon contact therewith (Col. 5, lines 63-68).
Regarding claim 11, Matthews discloses the cutting assembly of claim 1. Matthews further discloses wherein said housing has an outer diameter in the range of 1.5 mm to 8 mm (Col. 6, lines 42-45).
Regarding claim 15, Matthews discloses the cutting assembly of claim 1. Matthews further discloses wherein said cutter head is configured to be coupled to a rotating member [i.e. separate drive shaft] of an atherectomy device configured to transmit rotational energy to said cutter head and cause said cutter head to rotate about said longitudinal axis (Col. 5, lines 15-20).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Matthews (US 4,306,570) as applied to claim 2 above, and further in view of Krude et al. (US 2010/0075795), cited in previous office action.
Regarding claims 3-5, Matthews discloses the cutting assembly of claim 1. Matthews further discloses (Fig. 3) wherein said gear assembly comprises: a first gear (30) coupled to said cutter head and 
However, Matthews fails to disclose the first gear is a first crown gear, the at least one gear is at least one spur gear, and the second gear is a second crown gear. 
In the analogous art of gear assemblies, Krude teaches (Fig. 4) a differential gear arrangement comprising a first crown gear (2), at least one spur gear (20), and a second crown gear (2’)(Par. 0029).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Matthews to have the first gear is a first crown gear, the at least one gear is at least one spur gear, and the second gear is a second crown gear, as taught by Krude. The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art. Specifically, differential gear arrangement designed to accomplish the desired counter-rotation of the tubes, wherein such .
Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Matthews (US 4,306,570) as applied to claim 11 above, and further in view of Wiksell (US 2011/0105949).
Regarding claim 12-13, Matthews discloses the cutting assembly of claim 11. Matthew further discloses typical diameters for the outer tube may be approximately 5-6 millimeters, while the inner tube will be selected for a close fit with the inner dimensions of the outer tube. However, various sizes of biopsy needles can be adapted to the same gear housing (Col. 6, lines 42-46). Matthew fails to disclose wherein said housing has an outer diameter in the range of 2 mm to 3 mm; and wherein said housing has an outer diameter of 2.4 mm.
In the analogous art of biopsy needles, Wiksell teaches wherein said housing has an outer diameter in the range of 2 mm to 3 mm; and wherein said housing has an outer diameter of 2.4 mm (Par. 0039).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Matthews to have wherein said housing has an outer diameter in the range of 2 mm to 3 mm; and wherein said housing has an outer diameter of 2.4 mm as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Matthews (US 4,306,570) as applied to claim 1 above, and further in view of Matthews (US 4,306,570).

In an alternate embodiment, Matthews teaches (Figs. 5-6) a ferrule (42) coupled to said proximal end of said housing and configured to couple said cutting assembly to an atherectomy device (39) (Col. 5, lines 21-50).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Matthews to have a ferrule coupled to said proximal end of said housing and configured to couple said cutting assembly to an atherectomy device. Doing so would allow a surgeon to concentrate on positioning an accurate direction of the cutting edge (Col. 6, lines 56-60), as taught by the alternate embodiment of Matthews. 
Allowable Subject Matter
Claims 7-8 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  There is no art alone or in combination that teaches said cutter head comprises at least one helical flute having a cutting edge configured to excise or shear occlusive material upon contact therewith.
Prior art reference Matthews discloses the invention substantially as claimed above except for said cutter head comprising at least one helical flute having a cutting edge configured to excise or shear occlusive material upon contact therewith. Prior art reference To teaches said cutter head comprises at least one helical flute having a cutting edge configured to excise or shear occlusive material upon .
Response to Arguments
Applicant’s arguments, filed 05/14/21, with respect to 102 and 103 rejections in view of TO have been fully considered and are persuasive.  The 102 and 103 rejections in view of TO have been withdrawn. 
Applicant's arguments relating to prior art reference Matthews have been fully considered but they are not persuasive. Applicant argues amendments to claim 1 overcome the 102 rejection in view of Matthews. Examiner respectfully disagrees. 
Regarding claim 1, an invention relating to rotating cutting device, Matthews discloses (Figs. 1-3) a contra-rotatable cutting assembly capable of cutting occlusive material from within a body lumen [Note, Matthews divulges that different length and diameters tubes and cutters may easily coupled, hence an appropriately sized device can be inserted into a vessel to cut an occlusion (Col. 4, lines 18-24 & Col. 6, lines 37-39)], said cutting assembly comprising: a rotatable housing (10, 22, 24, 26 ) [Note, the housing is considered rotatable because user can physically rotate in hand when using] having a distal end (at 12), an opposing proximal end (at 26) and a lumen extending between the distal and proximal ends [i.e. interior of element 10 and element 22], said housing configured to rotate about a longitudinal axis (A, see annotated figure below) in a first direction; and a rotatable cutter head (16) positioned within at least a portion of the lumen of said housing and in coaxial alignment with said housing, said 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jackie Ho, at (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/C.U.I/               Examiner, Art Unit 3771                                                                                                                                                                                         /ERICH G HERBERMANN/Primary Examiner, Art Unit 3771